DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 4, 6, 8 – 10, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0099742 A1; herein referenced as “Choi”).
Regarding Claim 1, Choi discloses an electronic device (Fig 1-4) comprising: a transparent front surface plate (3011) defining at least a portion (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of a front surface of the electronic device (300), and comprising a first edge (longer edge of 3011 closest to viewer and towards left side of Fig 3) and a second edge (longer edge of 3011 furthest from viewer and towards right side of Fig 3) disposed on opposite sides, a third edge (shorter edge of 3011 away from viewer and towards left side of Fig 3) connecting one end of the first edge and one end of the second edge, and a fourth edge (shorter edge of 3011 away from viewer and towards right side of Fig 3) connecting another end of the first edge and another end of the second edge, the fourth edge being disposed opposite the third edge; a rear surface plate (311) defining at least a portion (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of a rear surface of the electronic device (300); a side surface housing (320) surrounding at least a portion (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of a space between the front surface plate (3011) and the rear surface plate (311); a support (surfaces of 320) disposed in the space and connected with the side housing or integrally formed with the side housing (320); a display (3012) disposed in the space and viewable through at least a portion (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of the front surface plate (3011); a second flexible printed 
Choi (in Fig 1-4) does not explicitly show a first FPCB connecting the display and the second FPCB, and disposed in a folded state within a specified proximity of the fourth edge and having a portion overlapping the display when viewed above the front surface plate; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support.
	Choi teaches of a display (Fig 14-16) comprising: a first surface (surface of 1420 towards viewer in Fig 14A) facing a first direction (direction opposite of 1420); a second surface (1420) facing a second direction (direction towards viewer in Fig 14A); a display panel (1420) comprising a first edge (right edge in Fig 14A) having a first length, a second edge (left edge in Fig 14A) parallel to the first edge and having the first length, a third edge (bottom edge in Fig 14A) having a second length shorter than the first length, and a fourth edge (top edge in Fig 14A) parallel to the third edge and having the second length; a substrate (not seen in Fig 14; see Fig 16; substrate towards 1622 adjacent 1620) attached to one surface of the display panel (1620,1420); a flexible printed circuit board (FPCB) (1422) comprising an extension portion (portion or region of 1422 extending upward in Fig 14A) extending from at least a portion of the fourth edge (top edge in Fig 14A) and bent  (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) into a space between the second surface (1420) and the rear surface plate (311 as seen in Fig 3); a first seal (1430) disposed on a plane of the extension portion facing the second direction; the first FPCB  (1422) connecting the display, and disposed in a folded state (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) within a specified proximity of the fourth edge and having a portion overlapping the display (1420) when viewed above the front surface plate; the first seal (1430) disposed between the first FPCB (1422) and the support (see Fig 14), or between the second FPCB and the support.
	Choi also teaches (in Fig 16) a first FPCB (1622) connecting a display (1620) and a second FPCB (1621).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as disclosed by Choi (Fig 1-4), such that a first FPCB connecting the display and the second FPCB, and disposed in a folded state within a specified proximity of the fourth edge and having a portion overlapping the display when viewed above the front surface plate; a first seal disposed between the first FPCB and the support, or between the second FPCB and the support as taught by Choi (Fig 14-16), as both limitations are presented in the same publication and in order to provide an electric connection that overlaps the display and provide a waterproof structure, prevent water infiltration through a bent line, and allow display module to be fixed in plane contact with the housing (Choi, [0186-0190,0194]).

Regarding Claim 5, Choi further teaches the electronic device (Fig 1-4), further comprising a fourth seal (351) disposed between the first FPCB and the display, and at least partially overlapping the first seal (354) when viewed above the front surface plate.

Regarding Claim 17, Choi discloses an electronic device (Fig 1-4) comprising: a housing (320,3011,311) comprising a front surface plate (3011) facing a first direction, a rear surface plate (311) facing a second direction opposite the first direction, and a side housing (320) surrounding a space between the front surface plate and the rear surface plate; and a display (3012) disposed in the space and viewable through at least a portion of the front surface plate, and comprising a first edge (longer edge of 3012 closest to viewer and towards left side of Fig 3) having a first length, a second edge (longer edge of 3012 furthest from viewer and towards right side of Fig 3) parallel to the first edge and having the first length, a third edge (shorter edge of 3012 away from viewer and towards left side of Fig 3) having a second length shorter than the first length, and a fourth edge (shorter edge of 3012 away from viewer and towards right side of Fig 3) parallel to the third edge and having the second length, the display (3012) comprising: a first surface (surface of 3012 towards 3011) facing the first direction; a second surface (surface of 3012 towards 311) facing the second direction; a first seal (354) disposed; a second seal (352) extending lengthwise along the first edge, the second edge, and the third edge, and disposed between a first portion  (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of the display (3012) and the side housing; a fourth seal (351) extending lengthwise adjacent to the fourth edge, disposed between a second portion of the display and the FPCB, and spaced apart from the first seal (354); and a third seal (353) filling at least a portion of a space between the first seal, and the second seal and the third seal.
Choi (in Fig 1-4) does not explicitly show a flexible printed circuit board (FPCB) comprising an extension portion extending from at least a portion of the fourth edge and bent into a space between the second surface and the rear surface plate; a first seal disposed between the extension portion and the side housing.
	Choi teaches of a display (Fig 14-16) comprising: a first surface (surface of 1420 towards viewer in Fig 14A) facing a first direction (direction opposite of 1420); a second surface (1420) facing a second direction (direction towards viewer in Fig 14A); a display panel (1420) comprising a first edge (right edge in Fig 14A) having a first length, a second edge (left edge in Fig 14A) parallel to the first edge and having the first length, a third edge (bottom edge in Fig 14A) having a second length shorter than the first length, and a fourth edge (top edge in Fig 14A) parallel to the third edge and having the second length; a substrate (not seen in Fig 14; see Fig 16; substrate towards 1622 adjacent 1620) attached to one surface of the display panel (1620,1420); a flexible printed circuit board (FPCB) (1422) comprising an extension portion (portion or region of 1422 extending upward in Fig 14A) extending from at least a portion of the fourth edge (top edge in Fig 14A) and bent  (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) into a space between the second surface (1420) and the rear surface plate (311 as seen in Fig 3); a first seal (1430) disposed on a plane of the extension portion facing the second direction; the first FPCB  (1422) connecting the display, and disposed in a folded state (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) within a specified proximity of the fourth edge and having a portion overlapping the display (1420) when viewed above the front surface plate; the first seal (1430) disposed between the first FPCB (1422) and the support (see Fig 14), or between the second FPCB and the support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as disclosed by Choi (Fig 1-4), such that a flexible printed circuit board (FPCB) comprising an extension portion extending from at least a portion of the fourth edge and bent into a space between the second surface and the rear surface plate; a first seal  disposed between the extension portion and the side housing as taught by Choi (Fig 14), as both limitations are presented in the same publication and in order to provide an electric connection that overlaps the display and provide a waterproof structure, prevent water infiltration through a bent line, and allow display module to be fixed in plane contact with the housing (Choi, [0186-0190,0194]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 1 above and further in view of Ely (US 2014/0090769 A1).

Regarding Claim 7, Choi teaches the limitations of the preceding claim.
Choi does not disclose the electronic device, wherein the first seal comprises a photo-curable resin curable in reaction to light of a designated band.
Ely teaches of an electronic device (Fig 1-4), wherein a first seal (56) comprises a photo-curable resin curable in reaction to light of a designated band ([0039]; “Sealing material 56 may be a liquid (e.g., a liquid polymer such as a liquid adhesive), ultraviolet-light-curable adhesive such as ultraviolet-light-curable epoxy, thermally curable epoxy, or other liquid or polymer material for sealing gap 26 between device structures 50 and 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Choi, wherein the first seal comprises a photo-curable resin curable in reaction to light of a designated band as taught by Ely, in order to provide a sealing material that is curable by ultraviolet light, that can be applied by a nozzle, or that can be applied by a number of methods such as ink-jet printing, screen printing, or painting techniques (Ely, [0039-0051]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 1 above and further in view of Choi (US 2018/0033571 A1; herein referenced as “Choi’571”).

Regarding Claim 11, Choi teaches the limitations of the preceding claim.
Choi does not disclose, wherein a coupling portion between the first FPCB and the second FPCB comprises anisotropic conductive film (ACF).
However, Choi’571 teaches of an electronic device (Fig 12C) wherein a coupling portion ([0126-0130]; note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) between a first FPCB (1223,1225) and a second FPCB (1233,1234) comprises anisotropic conductive film (ACF) ([0126-0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Choi, wherein a coupling portion between the first FPCB and the second FPCB comprises anisotropic conductive film (ACF) as taught by Choi’571, in order to provide electrical coupling (Choi’571, [0126-0130]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 1 above and further in view of Lee (US 2011/0194063 A1).

Regarding Claim 12, Choi teaches the limitations of the preceding claim.
Choi does not disclose the display, further comprising: a display driver IC (DDI) disposed on the first FPCB; and a sheet disposed on the first FPCB to cover the DDI, wherein, when viewed above the rear surface plate, the sheet is disposed to not overlap the first seal or extends between the first FPCB and the first seal.
Lee teaches of a display (Fig 1-2), comprising: a DDI (16) disposed on a FPCB (18; [0063]; “Pad electrodes for transferring electrical signals to the scan driver and the data driver are positioned at the pad area A20, and an integrated circuit chip 16 is mounted thereon. In one embodiment, on the pad area A20, a flexible circuit board 18 is mounted in a chip-on-film manner after a cell cutting process to be explained later to electrically connect a printed circuit board 20 and the pad electrodes”); and a sheet (22) disposed on the FPCB (18) to cover (see Fig 1-2) the DDI (16), wherein the sheet (22) is disposed to not overlap a first seal (14), or extends between the FPCB (18) and a first seal (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Choi, further comprising: a display driver IC (DDI) disposed on the first FPCB; and a sheet disposed on the first FPCB to cover the DDI, wherein, when viewed above the rear surface plate, the sheet is disposed to not overlap the first seal or extends between the first FPCB and the first seal as taught by Lee, in order to aid in transferring signals between data and scan drivers (Lee, [0062-0064]).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0310426 A1) in view of Choi (US 2017/0099742 A1; herein referenced as “Choi”).

Regarding Claim 15, Cho discloses a display (Fig 1-5) comprising: a first surface (surface of 322 towards 321) facing a first direction (upward in Fig 3); a second surface (surface of 322 towards 310) facing a second direction (upward in Fig 3); a display panel (3222) comprising a first edge (near side edge of 3222 extending in a length of the display, closest to viewer in Fig 3) having a first length (see Fig 3,5 showing a length of this edge), a second edge (far side edge of 3222 extending in a length of the display, furthest from viewer in Fig 3) parallel to the first edge and having the first length (see Fig 3,5), a third edge (shorter edge of 322 towards the left side of Fig 3 or at top of Fig 5) having a second length (see Fig 5 showing width is shorter than length) shorter than the first length, and a fourth edge (shorter edge of 322 towards the right side of Fig 3 or at bottom of Fig 5) parallel to the third edge and having the second length; a substrate (323) attached to one surface (lower surface of 3222) of the display panel; a flexible printed circuit board (FPCB) (340) comprising an extension portion (portion or region of 340 at the right side of Fig 3; note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) extending from at least a portion of an area of the substrate (323) corresponding to the fourth edge; a first seal (332) disposed on a plane of the extension portion facing the second direction (332 faces away from 322); and a fourth seal (334) adjacent to the fourth edge, disposed between one area of the display (322) and the FPCB (340), and spaced apart (see Fig 4) from the first seal.
Cho does not disclose the extension portion of the flexible printed circuit board (FPCB) is bent to face the second surface.
Choi teaches of a display (Fig 14-16) comprising: a first surface (surface of 1420 towards viewer in Fig 14A) facing a first direction (direction opposite of 1420); a second surface (1420) facing a second direction (direction towards viewer in Fig 14A); a display panel (1420) comprising a first edge (right edge in Fig 14A) having a first length, a second edge (left edge in Fig 14A) parallel to the first edge and having the first length, a third edge (bottom edge in Fig 14A) having a second length shorter than the first length, and a fourth edge (top edge in Fig 14A) parallel to the third edge and having the second length; a substrate (not seen in Fig 14; see Fig 16; substrate towards 1622 adjacent 1620) attached to one surface of the display panel (1620,1420); a flexible printed circuit board (FPCB) (1422) comprising an extension portion (portion or region of 1422 extending upward in Fig 14A) extending from at least a portion of an area of the substrate corresponding to the fourth edge (see Fig 14A), and is bent (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) to face the second surface; a first seal (1430) disposed on a plane of the extension portion facing the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as disclosed by Cho, wherein the extension portion of the flexible printed circuit board (FPCB) is bent to face the second surface as taught by Choi, in order to provide an electric connection that overlaps the display and provide a waterproof structure, prevent water infiltration through a bent line, and allow display module to be fixed in plane contact with the housing (Choi, [0186-0190,0194]).

Regarding Claim 17, Cho discloses an electronic device (Fig 1-5) comprising: a housing (310,321,390) comprising a front surface plate (321) facing a first direction (upward in Fig 3), a rear surface plate (390) facing a second direction opposite the first direction, and a side housing (310) surrounding a space between the front surface plate and the rear surface plate; and a display (320) disposed in the space and viewable through at least a portion (note that the structural boundaries of the term portion have not been defined by the claim language and is interpreted to be an area or region without boundaries) of the front surface plate (321), and comprising a first edge (near side edge of 3222 extending in a length of the display, closest to viewer in Fig 3) having a first length (see Fig 3,5 showing a length of this edge), a second edge (far side edge of 3222 extending in a length of the display, furthest from viewer in Fig 3) parallel to the first edge and having the first length (see Fig 3,5), a third edge (shorter edge of 322 towards the left side of Fig 3 or at top of Fig 5) having a second length (see Fig 5 showing width is shorter than length) shorter than the first length, and a fourth edge (shorter edge of 322 towards the right side of Fig 3 or at bottom of Fig 5) parallel to the third edge and having the second length, the display comprising: a first surface (surface of 322 towards 321) facing the first direction; a second surface (surface of 322 towards 310) facing the second direction; and a flexible printed circuit board (FPCB) (340) comprising an extension portion (portion or region of 340 at the right side of Fig 3) into a space between the second surface and the rear surface plate (390); a first seal (334) disposed between the extension portion and the side housing (310); a second seal (332) extending lengthwise along the first edge (near side edge of 3222 extending in a length of the display, closest to viewer in Fig 3), the second edge (far side edge of 3222 extending in a length of the display, furthest from viewer in Fig 3), and the third edge (shorter edge of 322 towards the left side of Fig 3 or at top of Fig 5), and disposed between a first portion of the display and the side housing (310); a fourth seal (331) extending lengthwise adjacent to the fourth edge, disposed between a second portion of the display and the FPCB, and spaced apart from the first seal (334); and a third seal (333) filling at least a portion of a space between the first seal, and the second seal and the third seal.
Cho does not disclose a flexible printed circuit board (FPCB) comprising an extension portion extending from at least a portion of the fourth edge and bent into a space between the second surface and the rear surface plate.
Choi teaches of a display (Fig 14-16) comprising: a first surface (surface of 1420 towards viewer in Fig 14A) facing a first direction (direction opposite of 1420); a second surface (1420) facing a second direction (direction towards viewer in Fig 14A); a display panel (1420) comprising a first edge (right edge in Fig 14A) having a first length, a second edge (left edge in Fig 14A) parallel to the first edge and having the first length, a third edge (bottom edge in Fig 14A) having a second length shorter than the first length, and a fourth edge (top edge in Fig 14A) parallel to the third edge and having the second length; a substrate (not seen in Fig 14; see Fig 16; substrate towards 1622 adjacent 1620) attached to one surface of the display panel (1620,1420); a flexible printed circuit board (FPCB) (1422) comprising an extension portion (portion or region of 1422 extending upward in Fig 14A) extending from at least a portion of the fourth edge (top edge in Fig 14A) and bent  (see Fig 14A,14C; [0186-0194]; “an electric connection member 1422 (e.g., an FPCB) drawn out from the display module 1420 may be arranged in a manner of overlapping with the display module 1420 by being bent to the rear face of the display module”) into a space between the second surface (1420) and the rear surface plate (311 as seen in Fig 3); a first seal (1430) disposed on a plane of the extension portion facing the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as disclosed by Cho, wherein a flexible printed circuit board (FPCB) comprising an extension portion extending from at least a portion of the fourth edge and bent into a space between the second surface and the rear surface plate as taught by Choi, in order to provide an electric connection that overlaps the display and provide a waterproof structure, prevent water infiltration through a bent line, and allow display module to be fixed in plane contact with the housing (Choi, [0186-0190,0194]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0310426 A1) in view of Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 15 above and further in view of Lee (US 2011/0194063 A1).
Regarding Claim 16, Cho in view of Choi teaches the limitations of the preceding claim.
Cho does not disclose the display of claim 15, further comprising: a DDI disposed on the FPCB; and a sheet disposed on the FPCB to cover the DDI, wherein the sheet is disposed to not overlap the first seal, or extends between the FPCB and the first seal.
Lee teaches of a display (Fig 1-2), comprising: a DDI (16) disposed on a FPCB (18; [0063]; “Pad electrodes for transferring electrical signals to the scan driver and the data driver are positioned at the pad area A20, and an integrated circuit chip 16 is mounted thereon. In one embodiment, on the pad area A20, a flexible circuit board 18 is mounted in a chip-on-film manner after a cell cutting process to be explained later to electrically connect a printed circuit board 20 and the pad electrodes”); and a sheet (22) disposed on the FPCB (18) to cover (see Fig 1-2) the DDI (16), wherein the sheet (22) is disposed to not overlap a first seal (14), or extends between the FPCB (18) and a first seal (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Cho in view of Choi, further comprising: a DDI disposed on the FPCB; and a sheet disposed on the FPCB to cover the DDI, wherein the sheet is disposed to not overlap the first seal, or extends between the FPCB and the first seal as taught by Lee, in order to aid in transferring signals between data and scan drivers (Lee, [0062-0064]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0310426 A1) in view of Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 17 above and further in view of Ely (US 2014/0090769 A1).

Regarding Claim 18, Cho in view of Choi teaches the limitations of the preceding claim.
Cho does not disclose the electronic device, wherein the first seal comprises a photo-curable resin curable in reaction to light of a designated band.
Ely teaches of an electronic device (Fig 1-4), wherein a first seal (56) comprises a photo-curable resin curable in reaction to light of a designated band ([0039]; “Sealing material 56 may be a liquid (e.g., a liquid polymer such as a liquid adhesive), ultraviolet-light-curable adhesive such as ultraviolet-light-curable epoxy, thermally curable epoxy, or other liquid or polymer material for sealing gap 26 between device structures 50 and 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Cho in view of Choi, wherein the first seal comprises a photo-curable resin curable in reaction to light of a designated band as taught by Ely, in order to provide a sealing material that is curable by ultraviolet light, that can be applied by a nozzle, or that can be applied by a number of methods such as ink-jet printing, screen printing, or painting techniques (Ely, [0039-0051]).

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0310426 A1) in view of Choi (US 2017/0099742 A1; herein referenced as “Choi”) as applied to claim 17 above and further in view of Lee (US 2011/0194063 A1).

Regarding Claim 19, Cho in view of Choi teaches the limitations of the preceding claim.
Cho does not disclose the device, further comprising a DDI disposed on the FPCB.
Lee (US 2011/0194063 A1) teaches of a display (Fig 1-2), comprising: a DDI (16) disposed on a FPCB (18; [0063]; “Pad electrodes for transferring electrical signals to the scan driver and the data driver are positioned at the pad area A20, and an integrated circuit chip 16 is mounted thereon. In one embodiment, on the pad area A20, a flexible circuit board 18 is mounted in a chip-on-film manner after a cell cutting process to be explained later to electrically connect a printed circuit board 20 and the pad electrodes”); and a sheet (22) disposed on the FPCB (18) to cover (see Fig 1-2) the DDI (16), wherein the sheet (22) is disposed to not overlap a first seal (14), or extends between the FPCB (18) and a first seal (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Cho in view of Choi, further comprising a DDI disposed on the FPCB as taught by Lee, in order to aid in transferring signals between data and scan drivers (Lee, [0062-0064]).

Regarding Claim 20, Cho in view of Choi and Lee teaches the limitations of the preceding claim and Lee further teaches the electronic device (Fig 1-2) of claim 19, further comprising a sheet (22) disposed on the FPCB (18) to cover the DDI (16), wherein the sheet (22) is disposed to not overlap a first seal (14), or extends between the FPCB (18) and a first seal (14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896